Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 26-29) in the reply filed on 6/2/2021 is acknowledged.
Claims 16-25, and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 in lines 1-2 recites “the cell membrane” which lacks sufficient antecedent basis.
Claim 29 in line 29 recites “the body fluid” which lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

26, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20140120530 (hereinafter “Otsuka”).
Independent claim 26 recites: a method of preparing a sample of cells comprising: cell lysing, and differential staining of cell types in a single stage in aqueous medium.
Otsuka discloses “a method for classifying and counting leukocytes which allows classification and count of normal leukocytes as well as discrimination between blast cells and atypical lymphocytes.” See abstract.  
	More specifically, Otsuka discloses a method of preparing a measurement sample by mixing a biological sample; a first reagent containing a fluorescent dye capable of staining nucleic acid; and a second reagent containing cationic and nonionic surfactants for lysing erythrocytes and damaging cell membranes of leukocytes so as to be permeable to the fluorescent dye and an aromatic organic acid, applying light to the prepared measurement sample and obtaining scattered light information and fluorescence information generated thereby; and based on the obtained scattered light information and fluorescence information, classifying the leukocytes in the biological sample and detecting blast cells and atypical lymphocytes by differentiating therebetween. See paragraphs 0012-0015. 
Thus Otsuka teaches a method comprising cell lysing (para. 0013) and differential staining of cell types in a single stage in aqueous medium (see abstract and paragraphs 0012-0015 disclosing discrimination of blast cells and atypical lymphocytes”).
As to claim 28, see paragraph 0040 disclosing that the first reagent is dissolved in water, and see paragraph 0064 disclosing that the first reagent is dissolved in water. Examiner notes that it is understood from a reading of the specification that the reagent dissolved in water is used during the mixing of the sample of cells with the first and second reagent, and thus this meets Applicant’s claim reciting that the permeabilization of the cell membrane by the dye composition occurs in an aqueous medium.

Otsuka discloses in paragraph 0069 that “the biological sample and the first reagent or the second reagent are mixed at a volume ratio of the biological sample: the first or second reagent of 1:1 to 1:1,000, more preferably 1:10 to 1:100.  The ratio of the mixture of the first and second reagents to the biological sample is such that the volume ratio of the biological sample:the mixture is 1:5 to 1:1,000, more preferably 1:10 to 1:100.  Mixing the biological sample and the first and second reagents at the above ratio allows prompt lysis of erythrocytes and staining of nucleic acid of leukocytes.  When the biological sample contains abnormal leukocytes, nucleic acid of the abnormal leukocytes is also stained…”
Thus regarding Applicant’s claim 29, the ratio of 5 to 200 of body fluid to dye composition falls within the range disclosed by Otsuka.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140120530 (hereinafter “Otsuka”) and US 20140323546 (hereinafter “Rice”).



However, Otsuka discloses in paragraph 0032 the fluorescent dye is not particularly limited as far as it can stain nucleic acid and can be appropriately selected depending on the wavelength of light emitted from a light source. Paragraph 0032.
Furthermore, Rice discloses that fluorescein does stain nucleic acid (see paragraph 0247). It would have been obvious to one skilled in the art to provide fluorescein as the specific dye in the Otsuka invention since: 1) Otsuka teaches that the fluorescent dye is not particularly limited as far as it can stain nucleic acid and can be appropriately selected depending on the wavelength of light emitted from a light source; 2) Rice teaches that fluorescein can stain nucleic acid, and 3) fluorescein can be appropriate selected depending on the wavelength of light emitted from a light source, as is understood by its use by Rice in staining nucleic acid for detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641